                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. William Derek Hopkins                                                  Docket No. 2:11-CR-7-1H

                               Petition for Action on Supervised Release

COMES NOW Eddie J. Smith, Supervising U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of William Derek Hopkins, who, upon an earlier plea
of guilty to 18 U.S.C. § 2252(a)(2), Receipt of Child Pornography, was sentenced by the Honorable
Malcolm J. Howard, Senior U.S. District Judge, on November 9, 2011, to the custody of the Bureau of
Prisons for a term of 120 months. It was further ordered that upon release from imprisonment the defendant
be placed on supervised release for a period of Life.

   William Derek Hopkins was released from custody on November 22, 2019, at which time the term of
supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: The defendant is being supervised in the District of South Carolina by U.S. Probation Officer
Krista M. Robertson. Officer Robertson has requested the following sex offender specific conditions be
added.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. You must not access the Internet except for reasons approved in advance by the probation officer.

   2. You must allow the probation officer to install computer monitoring software on any computer (as
      defined in 18 U.S.C. § 1030(e)(1)) you use. You must participate in the Computer/Internet Monitoring
      Program and abide by the rules of that program as approved by the Court.

   3. You must participate in a sex offense-specific treatment program and follow the rules and regulations of
      that program. The probation officer will supervise your participation in the program (provider, location,
      modality, duration, intensity, etc.). You must contribute to the cost of such program not to exceed the
      amount determined reasonable by the court approved "U.S. Probation Office's Sliding Scale for
      Services," and you will cooperate in securing any applicable third-party payment, such as insurance or
      Medicaid.

   4. You must submit to periodic polygraph testing at the discretion of the probation officer as a means to
      ensure that you are in compliance with the requirements of your supervision or treatment program.

   5. You must not view or possess any "visual depiction" (as defined in 18 U.S.C. § 2256), including any
      photograph, film, video, picture, or computer or computer-generated image or picture, whether made or
      produced by electronic, mechanical, or other means, of "sexually explicit conduct" (as defined in 18
      U.S.C. § 2256). You must not view or possess any "visual depiction" (as defined in 18 U.S.C. § 2256)
      including any photograph, film, video, picture, or computer or computer-generated image or picture,
      whether made or produced by electronic, mechanical, or other means, of "sexually explicit conduct" (as
      defined in 18 U.S.C. § 2256), that would compromise your sex offense-specific treatment.
William Derek Hopkins
Docket No. 2:11-CR-7-1H
Petition For Action
Page 2

   6.   You must not have any direct contact with a person under the age of 18 unless it is supervised by a
        person approved by the U.S. Probation Office. You must not have indirect contact with a person under
        the age of 18 years of age through another person or through a device (including a telephone, computer,
        radio or other means) unless it is supervised by a person approved of by the U.S. Probation Office. You
        must reasonably avoid and remove yourself from situations in which you have any other form of contact
        with a minor.

Except as herein modified, the judgment shall remain in full force and effect.

                                                       I declare under penalty of perjury that the foregoing
                                                       is true and correct.


                                                       /s/ Eddie J. Smith
                                                       Eddie J. Smith
                                                       Supervising U.S. Probation Officer
                                                       150 Rowan Street Suite 110
                                                       Fayetteville, NC 28301
                                                       Phone: 910-354-2537
                                                       Executed On: November 26, 2019

                                        ORDER OF THE COURT

                                3rd
Considered and ordered this _________             December
                                         day of ____________________, 2019, and ordered filed and
made a part of the records in the above case.



________________________________
Malcolm J. Howard
Senior U.S. District Judge
